            Case 1:19-cv-08995-ALC Document 11 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                 9/11/20
SOUTHERN DISTRICT OF NEW YORK

 FRESCO PRODCUTS INC.,

                                   Plaintiff,
                                                                 19-cv-08995 (ALC)
                       -against-
                                                                 ORDER OF DISCONTINUANCE
 RED ONE STEAK LLC,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated:      September 10, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
